DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 11/29/2022 is acknowledged.
Claims 1-14 and 21-26 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 13, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "to further coagulate" in line 3. Claim 1 from which claim 3 depends does not recite coagulation of the intermediate article.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "finished article" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “mixing a rheological additive with at least one other solvent or a solvent/non-solvent mixture to form a mixture” but fails to recite where the mixture is or what the mixture is used for?
Claim 23 recites the limitation "to further coagulate" in line 3. Claim 21 from which claim 23 depends does not recite coagulation of the intermediate article.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10974441. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘441 anticipate the claimed of the current application. Claim 1 of ‘441 recites three-dimensional printing a finished article by dispensing a mixture of a polymeric material and a solvent into a yield stress support bath; partially coagulating the mixture to form an intermediate article and then exposing the intermediate article to a post treatment coagulation solution to form the finished article which reads on claims 1-4.
Claim 3 of ‘441 recites mixing a rheological additive material with a second solvent and allowing the mixture to become partially solid-like to form the yield-stress support bath which reads on claim 5 of the current application. 
Claims 4-8 of ‘441read on claims 6-9 of the current application. 
Claim 17 of ‘441 recites forming a finished article by mixing a rheological additive with a solvent; allowing the mixture to become at least partially solid to form a yield stress bath and printing a print mixture into the bath to form the article which reads on claims 10-14 of the current application. . 
Claim 7 of 441 reads on claim 21 of the current application 
The dependent claims of ‘441 read on claims 22-26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinton et al. “3D Printing PDMS Elastomer in a Hydrophilic support bath via freeform reversible embedding”
As to claim 1, Hinton et al. discloses an additive manufacturing process comprising forming a printing mixture (see preparation of hydrogel inks for 3D printing); and disposing the printing mixture into a yield-stress support bath (see preparation of hydrogel inks for 3D printing; The FRESH 3D printing process) to form an intermediate article. The PDMS prepolymer resin is printed within the hydrophilic gel support where the support acts as  plastic that yields when the syringe tip moves through it but acts as  solid for the PDMS extrude within it (see abstract). The print is released from the gel support by reducing the yield stress of the gel with a phosphate buffered saline solution (see abstract, Fig. 1, page 1782). The PDMS was cured while in the support for 72 hours at room temperature or 4 hours in an oven at 65C (see page 1781). 
As to claim 4, a solution is formed therefore the polymer is dissolved in the solvent. 
As to claim 5, a rheological additive is added into the bath and the mixture is allowed to become solid-like (see preparation of hydrogel inks for 3D printing).  
As to claim 8, the article does not have support structures. 
As to claim 9, the printing occurs at room temperature (see The FRESH 3D printing process). 
As to claim 10, the mixture (polymer/solvent) is printed into a rheologically stabilized solution to form an article (see Preparation of hydrogel inks for 3D printing and The FRESH 3 PRINTING process). 
As to claims 13 and 14, the rheological additive (gelatin microparticles) is added to a solvent to form a mixture which becomes solid-like (see Introduction). 
Conclusion
There are no prior art rejections over 2-3, 6-7, 11-12 and 21-26. The prior art discloses three dimensional printing within a gel support (yield stress support) curing the deposited material to form a product but fails to teach or suggest the combination of dispensing the polymeric material into the support bath and partially coagulating the mixture followed by coagulating within the bath or where the nozzle used to dispense the polymeric mixture reduces or eliminated nozzle movement induced liquefaction of the support bath during travel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715